Citation Nr: 0531017	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent disabling for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999). The record reflects that the rating 
action appealed granted entitlement to service connection for 
PTSD.  An initial 10 percent disability rating was assigned.  
The veteran appealed the assignment of the 10 percent rating, 
and in an October 2003 rating decision, a 30 percent rating 
was assigned, effective the date of initial entitlement. 

In June 2004, the Board remanded this matter for further 
development.  While the matter was in remand status, an 
increased rating of 50 percent was assigned effective the 
date of initial entitlement in a January 2005 rating.  This 
matter is now returned to the Board for further 
consideration.  Hence, the Board will consider the proper 
evaluation to be assigned for the veteran's service-connected 
PTSD from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson, supra.

The Board notes an informal claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) is indicated in the veteran's statements in 
April 2004 in which he described his PTSD symptoms having 
rendered him unable to work in the classroom anymore, and 
August 2004 correspondence wherein he describes having to 
retire from teaching due to PTSD symptomatology.  Once a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfies and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris 
v. West, 12 Vet. App. 413; VAOPGCPREC 12-2001 (July 6, 2001).  
Accordingly, the issue of TDIU is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  Prior to March 18, 2004, the veteran's PTSD has been 
manifested primarily by anxiousness, nightmares, anger and 
irritability, sleep disturbance, social isolation, but with 
adequate impulse control and no persistent evidence of 
depression or thought disorder and Global Assessment of 
Functioning (GAF) scores ranging from 55 to 80, but generally 
around 55.

3.  As of March 18, 2004, the veteran's PTSD has been 
manifested primarily by anxiousness, nightmares, anger and 
irritability, sleep disturbance, depression, social 
isolation, with worsening impulse control, but with no 
evidence of a thought disorder and Global Assessment of 
Functioning (GAF) scores ranging from 30 to 55, but generally 
around 50.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent disabling for PTSD have not been met prior to March 
18, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2005).

2.  Resolving all reasonable doubt in favor of the veteran, 
as of March 18, 2004, the criteria for a 70 percent 
evaluation, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In the present case, the AOJ decision that is the basis of 
the appeal was for service connection of PTSD, and was 
favorably decided after VCAA notice provided by letter dated 
in April 2002.  The issue of the evaluation assigned is a 
"downstream" issue.  The Board notes that the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to claims for 
higher initial ratings, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

The RO nonetheless issued another VCAA letter concerning the 
issue of the evaluation assigned in a June 2004 letter.  In 
this letter, the veteran was told of the requirements to 
establish an increased rating for his service-connected PTSD, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the supplemental statement of the case issued in 
January 2005 specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
 3.159(c)(4) (2005).  The evidence of record includes 
examination reports, and the most recent examination report 
of October 2004 provides a current assessment of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As previously indicated, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson, supra.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005). 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

In this case, in a July 2002 rating decision, the veteran was 
granted service connection for PTSD and a 10 percent rating 
was initially assigned.  The veteran disagreed with this 
decision and appealed it.  While the appeal was pending the 
RO granted a 30 percent increased rating by decision dated in 
October 2003, effective the date of initial entitlement.  The 
RO increased the initial rating to 50 percent disabling in a 
January 2005 post remand rating decision.  Again the rating 
was effective the date of initial entitlement. 

VA medical records from 2001 to 2002 reveal continuing 
treatment for PTSD symptoms, but did not report any GAF 
scores.  In August 2001 he was admitted to a PTSD program 
with complaints of isolating himself, unease in groups and 
being antisocial.  He claimed to have lost his friends, and 
only claimed 2 friends who lived far away.  He described poor 
tolerance, poor patience and irritability.  He could not 
tolerate traffic.  He described himself as depressed, and 
empty with no motivation.  He indicated that a recent visit 
with other Vietnam peers left him feeling aggressive and 
anxious and he feared possibly harming others.  He described 
the meeting with his Vietnam peers as bringing back 
recollections of an atrocity he witnessed.  He was assessed 
with active PTSD with depression and intrusive symptoms, with 
worsening symptoms after recent meeting with peers from his 
company.  A September 2001 social work report revealed that 
he had no close relationship with siblings and had no other 
family members available to help.  He reported nightmares, 
loneliness, isolation and anxiety.  He was noted to work as a 
school teacher, and indicated he enjoyed working with 
elementary school children but had problems with adults in 
the school.

An October 2001 unscheduled visit revealed the veteran to be 
upset with a change in therapists at the Vet Center and was 
upset at waiting 9 months to start at the VA.  He reported 
having been involved in 2 incidents the past month.  He was 
observed to have no delusional thoughts or ideas of 
reference, no depressive ideas but had anxiety, restlessness, 
problems at home, easily irritable, no panic attacks, no self 
harm ideas, no homicidal thought, and no perceptual disorder.  
His mood was anxious and he was described as anxious because 
his appointment had been rescheduled.  A November 2001 
treatment note revealed him to be well groomed, but 
circumstantial and overelaborate in his speech.  He 
complained of intrusive recall of war experiences triggered 
by rainy days.  Again he showed no evidence of a delusional 
disorder or depression, but had anxiety, intrusive recalls, 
nightmares, no self harm ideas, no homicidal thought, and no 
perceptual disorder.  Again his mood was anxious and he was 
assessed as very anxious, impulsive and with poor impulse 
control.  In March 2002 he reported increased symptoms after 
witnessing a police chase end in the shooting of a suspect.  
This incident brought up memories of a combat incident and 
guilt feelings from the combat incident.  An April 2002 
therapy summary/treatment plan update indicated that the 
veteran showed great motivation for improvement.  Despite a 
long psychiatric history and sometimes severe symptoms of 
PTSD, he was noted to have continued teaching in a public 
school.  He was noted to have a past history of substance 
abuse in remission since 1987.  He was noted to have gone to 
the clinic for worsening symptoms after a meeting with fellow 
veterans from his company.  The symptoms were the same as 
described in previous records.  Plans were made for him to 
start group therapy.  

The report of a July 2002 VA examination related the history 
of the veteran's exposure to combat stressors and past 
psychiatric history which included diagnoses of psychiatric 
disorders other than PTSD and a past history of drug and 
alcohol abuse.  He denied drug use since 1997 and alcohol use 
since 1999.  He reported that for the past two years he did 
not feel well and was very hyper.  He indicated he had always 
been a hyperactive person and previously had used heroin to 
calm down and in the past had used on a daily basis.  He 
described feeling like he was back in a village in Vietnam 
while walking through a basketball court at the school he 
worked at two years ago.  He indicated that he was referred 
to a VA clinic after telling his primary physician about this 
incident.  He reported that at times he felt empty and did 
not feel well and was not enjoying his current vacation time 
as he was doing nothing.  He felt working was therapeutic to 
him.  He reported having problems on the streets with fights, 
but denied any police intervention or charges.  He reported 
acting aggressively while driving and reacting to other's 
driving.   He complained of nightmares of war situations.  He 
complained of not resting well, sleeping for 2 or three hours 
until he over medicates.  He reported that Trazodone over 
sedated him and made him very sleepy the next morning.  He 
did not feel secure on the streets due to fears that he would 
lose control due to irritability.  He indicated that his 
prior drug use were "down's" and denied the use of 
stimulants such as amphetamine.  He described himself as 
hyperactive.  He indicated he could function at work because 
he deals with elementary school children and would not have 
been able to deal with older children.  He complained of an 
inability to sleep and the need to be armed.  He related 
daily situations to Vietnam and endorsed hypervigilance and 
depression.  

On mental status examination, the veteran was described as 
clean, slim, adequately dressed and groomed.  He was alert 
and oriented times three.  His mood was anxious and affect 
was constricted.  His attention and concentration were good.  
His memory was good and his speech was clear and coherent.  
His insight and judgement were fair.  He exhibited good 
impulse control.  The examiner went on to discuss the various 
combat stressors triggering PTSD and concluded that the 
diagnosis conformed to the DSM-IV criteria.  The assessment 
was PTSD, delayed onset with depressive features.  His GAF 
score was 80.  

VA treatment records from 2003 reflect ongoing treatment for 
PTSD symptoms shown to be moderate in nature as evidenced by 
the GAF scores.  A June 2003 record revealed that the veteran 
avoided talking of issues that might trigger memories of 
Vietnam.  He was socially isolated and his relationship with 
his family was poor.  During the course of treatment he 
experienced intrusive distressing recalls and nightmares of 
war traumas.  He was mostly anxious and had many episodes of 
flashbacks.  The assessment was PTSD; his GAF score was 55.  
His prognosis was guarded, because although he still worked, 
he was noted to be under the Americans with Disabilities Act 
(ADA) for reasonable accommodations.  He was noted to have 
problems at work due to frequent absences due to symptoms 
attributable to PTSD and physical illnesses.  A July 2003 
therapy summary/treatment update reviewed the veteran's 
symptoms and course of treatment up to this point and planned 
to continue individual and group psychotherapy as well as 
pharmacotherapy.  An August 2003 treatment record revealed 
complaints of difficulty controlling his anger and conflicts 
with a neighbor.  

In September 2003 things were said to be improving at work, 
although he was described as fighting 2 fronts, one dealing 
with the war in Iraq bringing out reminders of Vietnam and 
anxiety and the other dealing having lost control at work and 
being verbally aggressive to the point that others were 
afraid of him.  In October 2003 he complained of increased 
irritability and social isolation at work.  A November 2003 
treatment record described the veteran as relatively stable, 
although a record from later in the month indicated that he 
felt very distressed a few days before Veterans Day, with 
increased intrusive thoughts.  By December 2003 he was said 
to not be anxious, but still had problems with peers and also 
complained of much irritability and fears of losing control.  
His GAF score was 60 in a December 2003 treatment record.  On 
New Year's eve, he was seen in the emergency room requesting 
medicine to control anxiety as he had extreme anxiety the 
year before.  

VA treatment records from 2004 reflect worsening PTSD 
symptoms.  In January 2004 he was seen with complaints of 
increasing social isolation and explored how his anger and 
fear may play a role in these problems.  By February 2004 he 
complained that he felt about to lose control and become 
violent and was exploring the option of requesting leave from 
work due to feeling unable to work and manage the stressors.  
A March 18, 2004 record revealed the veteran to not be doing 
so well, with his job and problems with aggressive impulses 
and conflicts with his therapist.  He was having problems 
with aggressive impulses, self concepts, poor tolerance and 
patience.  He was said to be crying a lot with poor self 
esteem and worried about his health.  He was mostly at home, 
and was very guarded and defensive.  On observation he had no 
delusional thought, but had depressive ideas, was irritable, 
ill humored, guarded, with complaints of intrusive recalls, 
insomnia, nightmares, but with no panic attacks and no 
homicidal/suicidal ideations.  His GAF score was 50.  

A March 29, 2004 therapy summary/treatment plan update took 
note of the recent incidents such as the Iraq war and job 
related problems having recently intensified his PTSD 
symptoms.  The increased irritability, insomnia and social 
isolation resulted in great distress, lack of energy and 
fears of inability to control his anger.  He was noted to 
have been advised to seek temporary disability which was 
granted.  Therapy was focusing on helping him accept this 
setback and eventually return to work.  An April 2004 
treatment record assigned a GAF score of 55, however this 
same record described the veteran as having severe impairment 
in social, occupational and family relationships and a poor 
prognosis.  He was advised to consider retirement from school 
as he was recommended to not work with children given his 
current emotional state.  Another April 2004 record described 
the veteran as having felt very anxious and uncomfortable 
when he returned to school to pick up a paycheck.  He seemed 
to be unable to handle the stress of working at this point.  
In May 2004 he continued to endorse feelings of increased 
social isolation.  Another May 2004 record revealed that the 
veteran was injured following an altercation with three 
individuals apparently over a traffic dispute.  

June 2004 treatment records showed his GAF score to be 55, 
but with complaints of having arguments and fights with 
people he did not know, including a recent fight with three 
people.  He was contemplating retirement as he felt upset 
when confronting students.  He was noted to be well groomed, 
with no delusions or ideas of reference, no depressive ideas, 
no ideas of self harm but was easily irritable, easily 
startled, with poor tolerance for others, restlessness, 
insomnia, nightmares and panic attacks.  His affect was 
exalted, his mood was irritable and he was said to exhibit 
poor judgement, and fair insight. 

By mid July 2004 he was having suicidal thoughts and claimed 
to have nearly committed suicide with a gun.  In addition to 
complaints such as nightmares, irritability, anxiousness, 
sleep problems, he was noted to be feeling depressed with 
sporadic crying, feeling worthless, not eating well, and 
having concentration problems.  He indicated that since 
February he could no longer work and was in the process of 
retiring.  He was reportedly in a street fight a month 
earlier over a highway incident.  He reported having been 
isolated from friends and other people and stayed alone in 
his house which he referred to as his bunker.  He reported 
more frequent panic attacks and feeling that he could not 
control himself in difficult situations.  He indicated he 
couldn't stand feeling this way any more and had planned 
suicide, but a memory from a deceased former caseworker 
inspired him to not go through with it.  He could not make a 
verbal commitment to not kill himself.  He denied any thought 
processes of a psychotic nature or of a manic nature.  He 
also denied the use of alcohol or illicit drugs.  The 
diagnosis was major depressive disorder, moderate, recurrent 
and PTSD by history and his GAF score was 30.  The conclusion 
was that he presented with an increased life dysfunction due 
to persistent social problems and persistent emotional 
instability.  He reported symptoms of major depressive 
disorder with history of past similar problems and also 
reported an exacerbation of his bad attitudes towards how he 
deals with PTSD.  He had an increase in flashbacks and other 
symptoms related to this.  He reported having weapons and 
threatened to kill himself.  Plans were made to admit him to 
prevent further deterioration of his condition and self harm.  

VA treatment records after July 2004 reveal persistently 
severe PTSD symptoms.  Records from August 2004 reflect 
continued feelings of sadness, isolation, loneliness after 
quitting his job, as well as irritability, panic attacks and 
a desire to start fights with people.  He was said to have 
difficulty dealing with the hospital milieu due to his 
characterologic traits and poor psychological resources to 
deal with his illness.  His GAF score was 50 in August 2004.  

The report of an October 2004 VA examination revealed a 
medical history of outpatient VA treatment for PTSD symptoms 
with his last hospital stay in July 2004.  He continued 
outpatient treatment and in his last visit with the 
psychiatrist, his condition deteriorated and he was feeling 
more anxiety and depression with a diagnosis of PTSD and GAF 
score of 50.  His last VA examination was noted to give a GAF 
score of 80.  He complained that in the past year he had been 
feeling sad, depressed with irritability and loss of interest 
for daily living activities, loss of energy, insomnia, lost 
of interest in sex, inability to concentrate, and feelings of 
worthlessness.  He also endorsed anxiety episodes without 
apparent reason with restlessness and tension.  He reported 
frequent nightmares about Vietnam and frequent intrusive 
thoughts about his experiences in Vietnam that were 
interfering with daily activities.  He described avoidant 
behaviors related to Vietnam interfering with daily 
activities.  He indicated that he stopped using heroin since 
1987 and stopped drinking four years ago.  

He reported that he had worked as a physical education 
teacher for 23 years and stopped working in February 2004 due 
to his mental condition worsening and due to his recent 
hospitalization at the VA medical center in July 2004.  He 
had been retired from his job since 2004 due to the mental 
disorder, but was not receiving Social Security benefits.  He 
gave a history of having been married for one year after his 
return from Vietnam and divorced with no children.  He 
reported living alone the past 10 years.  

On mental status examination, he was appropriately dressed 
with good hygiene, cooperative and angry.  He was spontaneous 
and established eye contact.  He was alert and in contact 
with reality.  There was no evidence of psychomotor 
retardation or agitation.  There were no tics, tremors and no 
abnormal involuntary movements.  His thought processes were 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There was no 
evidence of delusions or hallucinations.  He reported panic 
attacks.  He had no phobias, obsessions or suicidal ideas at 
the time.  He reported feelings of worthlessness and evidence 
of recurring distressing, intrusive thoughts about Vietnam.  
His mood was depressed and anxious.  His affect was 
constricted and appropriate.  He was oriented in person, 
place and time.  His long and short term memory was intact.  
His abstraction capacity was normal, judgement and insight 
were fair.  

The examiner opined that the above described signs and 
symptoms were seriously interfering with the veteran's 
functioning.  There was no impairment of thought process or 
communication or of inappropriate behavior.  He was able to 
maintain activities of daily living.  After reviewing the 
claims folder and interviewing the veteran the examiner 
concluded that the veteran's mental disorder met the DSM-IV 
criteria for PTSD.  He was noted to have been exposed to 
severe combat stressors and kept experiencing the traumatic 
events through intrusive thoughts and nightmares.  He avoided 
scenes that reminded him of the events like war movies, news 
about war and avoided talking about these experiences.  He 
was jumpy and hypervigilant.  The disturbance caused 
impairment in social and occupational functioning.  The 
diagnosis was PTSD, chronic.  No other mental disorder was 
diagnosed.  His GAF score was currently 50, which represented 
serious symptoms and serious impairment in social functioning 
and occupational functioning.   
 
The examiner concluded that the veteran was unable to 
establish adequate interpersonal relation with his family and 
neighbors.  He was not able to have adequate leisure 
activities and has not been able to work since 2004.  These 
problems were due to PTSD, which was chronic and thus with a 
poor prognosis.  The examiner opined that the veteran has 
serious symptoms and serious impairment in social and 
occupational functioning that are interfering with his 
capacity to perform adequately in a job, not being able to 
deal with the demands and a stressful situation of a working 
environment.  

Between November 2004 and March 2005 the veteran was 
hospitalized for PTSD symptoms and depression.  His chief 
complaint on admission was "anger problems."  His 
complaints included difficulties sleeping and recurrent 
nightmares, having become more frequent possibly due to his 
reaction to the anniversary of the death of a fellow soldier.  
He denied hallucinations and reported intrusive memories and 
thoughts of combat.  He reported hypervigilance and frequent 
anger.  He has had recurrent physical fights and had to leave 
his job as a teacher in February 2004 as he was afraid he was 
losing control.  He related having been in many relationships 
but now lived alone and said his main support system was the 
Vet Center and VA.  He enjoyed reading and listening to music 
but avoided people as he mistrusted them.  He was easily 
angered and hypervigilant and reported difficulties with 
concentration.  He described sustained depressive 
symptomatology for many years with a persistent and dysphoric 
mood, low energy, low motivation, low interest, decreased 
appetite and impaired sleep.  He also described low self 
esteem, guilt and recurrent suicidal thoughts.  Mental status 
examination on admission revealed him to be guarded but 
cooperative.  He was neatly dressed and groomed and displayed 
intermittent eye contact.  He was fidgety on examination of 
motor functioning.  His general attitude was cooperative, but 
he was guarded and evasive at times.  His mood was depressed, 
angry and irritable and restricted/blunted.  His affect was 
restricted, easily irritable but under control.  His speech 
was coherent, goal directed, monotonous and had decreased 
prosody.  His thought content revealed feelings of guilt and 
low self esteem.  He denied any suicidal intentions or plans 
and he agreed to a behavioral contract to notify staff 
immediately of any suicidal plans.  There were no perceptual 
disturbances and he was oriented times three.  His memory and 
attention were intact, but concentration was impaired by 
history.  His intelligence was average and he had some 
insight into his illness and need for help.  His GAF on 
admission was 40.  

During his hospital stay he was said to have adjusted well to 
the program during week 1 and generally was compliant and 
progressed well with his treatment.  The hospital stay is 
shown to have involved a number of treatment modes to address 
his PTSD and also addressed various physical problems in 
addition to PTSD.  He graduated from the PTSD program in 
March 2005.  Upon graduation he exhibited appropriate 
communication skills and became tearful when discussing his 
relationships with his peers and thanked staff and volunteers 
for their help.  He stated that he had benefited from the 
program and was ready to continue with aftercare.  It was 
felt that he showed gradual improvement in his motivation to 
work on PTSD related problems during his stay.  Initially he 
had difficulties with trust and with identifying and 
processing emotions and anger control, but was eventually 
able to engage in the therapeutic processes in some group 
sessions.  He attended all program activities and was 
gradually more open and receptive to feedback.  He was said 
to have gained insight as to his PTSD problems and made 
progress in identifying maladaptive behavior patterns and 
coping skills.  He showed improvement in mood, irritability, 
sleep pattern and communication skills.  He was involved in 
community life and established good rapport with other 
community members.  He reported more positive expectations 
for himself and family.  He continued having difficulties 
coping with anger and frustration, with anxiety, avoidance, 
and isolation with emotional detachment.  However he had a 
better understanding of his problems.  He expressed 
motivation to continue the therapeutic process in aftercare.  

The veteran's mental status on discharge from the hospital in 
March 2005 revealed him to be alert and oriented and 
cooperative; he was casually dressed and groomed.  His speech 
was coherent and goal directed.  His affect was stable and 
brighter.  His mood had improved.  No psychotic symptoms were 
present and he denied suicidal or homicidal thoughts.  He 
showed improved insight and judgement.  He was considered 
medically and psychiatrically stable for discharge.  His GAF 
on discharge was 48.  

A review of the evidence reveals that as of March 2004, the 
degree of social and occupational impairment caused by the 
veteran's PTSD symptoms clearly meets the criteria for a 70 
percent rating.  Prior to March 2004, the veteran's symptoms 
more closely resembled the criteria for a 50 percent rating 
and do not warrant a rating in excess of the initial 50 
percent rating.  The VA records and the VA examination report 
prior to March 2004 revealed the veteran's symptoms to be 
moderate in nature, as shown in symptoms described and the 
GAF scores recorded at the time.  His GAF scores ranged from 
a high of 80 reported in the July 2002 VA examination, and 
generally ranged between 55 and 60 in the VA treatment 
records prior to March 2004.  His symptoms prior to March 18, 
2004 were consistently shown to be productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  His symptoms were repeatedly shown to be 
problems with anxiety, anger problems, irritability, sleep 
problems, recurrent flashbacks, nightmares and social 
isolation.  However prior to March 2004, he exhibited fair 
impulse control and was noted to still be working as a 
teacher.  

Although impaired prior to March 2004, the evidence did not 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Repeatedly the records 
reflect that he did not have suicidal thoughts, obsessional 
rituals or near continuous panic or depression.  Although he 
had problems with anger and occasionally had conflicts with 
others he generally was shown to be able to control his 
impulses prior to March 2004.

As of March 2004, the records reflect that the veteran's 
condition deteriorated to the point that his symptoms now 
meet the above described criteria for a 70 percent rating.  
He was now shown to have problems in both social and 
occupational areas of functioning, where previously he had 
been able to maintain occupational stability.  He is 
described in March 2004 as having had to go on disability 
from his job due to PTSD symptoms now adversely affecting his 
impulse control to the point where he no longer felt safe 
around children.  Later records reveal that he eventually 
retired due to this disability.  Depressive symptoms are now 
shown to be prominent and persistent as of March 2004.  He 
complained of crying spells in the March 18, 2004 treatment 
record and by mid July 2004 he was hospitalized for suicidal 
thoughts which had not been shown in the earlier records.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating. The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name. There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Although he was hospitalized for suicidal 
intentions in July 2004, he progressed through the treatment 
program and upon discharge in November 2004 was determined to 
be psychologically stable and no longer a threat to himself.  
Therefore, the Board concludes that the veteran's PTSD does 
not meet the criteria for a 100 percent schedular evaluation.  
Diagnostic Code 9411. 38 C.F.R. § 4.7 (2005).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected PTSD alone, presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (200a5); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected disability, as to 
render impractical the application of the regular schedular 
standards.  The regular schedular standards and the rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected disability.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial disability evaluation in excess of 50 percent 
disabling for PTSD prior to March 18, 2004 is denied.  

A 70 percent disability evaluation for PTSD is granted 
effective March 18, 2004, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


